UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 Commission File Number 0-15224 ADVANCE DISPLAY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado84-0969445 (State of incorporation)(I.R.S. Identification No.) 7334 South Alton Way, Suite F, Centennial, Colorado80112 (Address of principle executive offices)(Zip Code) (303) 267-0111 (Registrant’s telephone number including area code) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Common Stock, $.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The issuer’s reported interest income for the fiscal year ended June 30, 2007 was $703. The aggregate market value of the 7,639,803 shares of voting stock held by non-affiliates of the registrant, computed as the average of the closing bid and asked prices as of September 14, 2007 was $687,582.As of September 14, 2007, the registrant had outstanding 26,198,177 shares of Common Stock. TABLE OF CONTENTS PART I PAGE Item 1. BUSINESS 3 Item 2. DESCRIPTION OF PROPERTY 8 Item 3. LEGAL PROCEEDINGS 8 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED 8 STOCKHOLDER MATTERS Item 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 9 AND PLAN OF OPERATION Item 7. FINANCIAL STATEMENTS 14 Item 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON 14 ACCOUNTING AND FINANCIAL DISCLOSURE Item 8A. CONTROLS AND PROCEDURES 14 Item 8B. OTHER INFORMATION 15 PART III Item 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 15 OF THE REGISTRANT; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT Item 10. EXECUTIVE COMPENSATION 17 Item 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND 21 MANAGEMENT AND RELATED STOCKHOLDER MATTERS Item 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 Item 13. EXHIBITS 24 Item 14. PRINCIPAL ACCOUNTANT FEES 27 -i- Special Note Regarding Forward Looking Statements Certain statements contained herein constitute “forward looking statements”.Such forward-looking statements include, without limitation; statements regarding Advance Display Technologies, Inc.’s (“ADTI” or the “Company”) anticipated marketing and production, need for working capital, future revenues and results of operations.Factors that could cause actual results to differ materially include, among others, the following: future economic conditions, the ability of the Company to obtain sufficient capital to develop a profitable business, its success in attracting and retaining qualified management and other personnel, and generally to successfully execute a business plan that will take the Company from a development stage entity to a profitable operating company.Many of these factors are outside the control of the Company.Investors are cautioned not to put undue reliance on forward looking statements.Except as otherwise required by rules of the Securities and Exchange Commission, the Company disclaims any intent or obligation to update publicly these forward looking statements, whether as a result of new information, future events or otherwise. Statements in this Report are qualified in their entirety by reference to contracts, agreements, and other exhibits filed or incorporated with this Report (See Item 13.Exhibits.) -ii- PART I Item 1. BUSINESS Introduction Advance Display Technologies, Inc. (“ADTI” or the “Company”) is a development stage company, incorporated under the laws of the State of Colorado on October 7, 1983.ADTI was formed to engage in the business of the technological development and manufacture of fiber optic display screen systems and since, December 2004, ADTI has also engaged in the business of the technological development and manufacture of proprietary Light Emitting Diode (LED) display screen systems (collectively, the “Screen Business”). ADTI completed its initial public offering in April 1986, selling five million shares of its Common Stock for net proceeds of $4.2 million.Since that date, ADTI’s Common Stock has been reverse split such that each 50 shares previously outstanding are now equal to one share.Other than a brief venture into the motion picture releasing and theater operations business in the second half of fiscal 2004, which business has been discontinued, ADTI has not received material revenues from the sale of its products or otherwise.The Company’s activities since inception have been primarily focused on research and development of its core technologies, manufacturing processes, and raising operating capital.The Common Stock of ADTI is currently traded over the counter and is quoted on the OTC Bulletin Board under the symbol “ADTI”.Historically, trading in the Company’s Common Stock has been extremely limited, although trading volume has been higher in recent years. Product and Technologies Since inception, ADTI has developed large screen fiber optic displays (“Fiber Screens”) and their associated manufacturing processes for various industries and applications.A Fiber Screen may utilize any of a variety of projection light sources that project images into the Screen’s matrix bundle of collated optical fibers that in turn, transmit, magnify, and display the correlative image segments onto the viewable face of the Screen.The Company’s FiberVision™ Fiber Screen is essentially a large format high resolution, optically passive, image transfer and magnification device, exhibiting a high contrast ratio and enhanced image display characteristics. In fiscal, 2005, the Company acquired the rights for two proprietary Light Emitting Diode (LED) technologies.These LED Screen technologies are specifically designed for very large format out-of-home advertising displays, generally in excess of 14ft. x 48ft.Various features of these technologies are the subject of patents and patents applications on file in the United States Patent and Trade Office (“USPTO”), as well as through the Patent Cooperation Treaty (“PCT”) covering most of the world’s industrialized nations, and other patent offices around the world. While the Company’s Fiber Screen business has been commercially unsuccessful since its inception, management believes that the Company’s new focus on specifically developing and channeling its new proprietary LED mesh screen products (the “LED Screen”) to the out-of-home advertising industry could create commercial opportunities for all of the Company’s Screen Business. 3 Recent Developments During fiscal 2007, the Company raised a substantial amount of new capital, significantly increased its workforce and stepped up its research and development efforts.In particular, the Company raised $2,590,000 and collected an additional $500,000 in September 2007 of a subscription receivable of $1,000,000 by the sale of Series G Preferred Stock to its director and principal shareholder, Lawrence DeGeorge and his affiliate, and another $300,000 by the issuance of unsecured promissory notes to Mr. DeGeorge.In fiscal 2006 the Company also hired James Martindale as its Vice President of Manufacturing and Technical Operations and engaged other personnel to provide assistance with sales, marketing and other functions.Perhaps most importantly, in fiscal 2007 the Company engaged a contract engineering firm, and its affiliated electrical engineering development company (collectively the “Project Engineering Firm”), to complete the development of a proprietary LED Screen product capable of being economically manufactured for commercial sale, which development is expected to be completed in the near future. Notwithstanding the increased level of investment and business activity, the Report of the Company’s Independent Registered Public Accounting firm on the Company’s Financial Statements for fiscal 2007 (included in Part II, Item 7 of this report)includes a qualification regarding the Company’s ability to continue as a going concern.The Company’s continuation as a going concern is subject to question because it still has not realized significant revenues from continuing operations and it remains dependent on the continuation of outside funding, which is not certain.It is the Company’s current plan that, by the end of fiscal 2008, it will be principally engaged in the production and sale of its proprietary LED Screen products instead of its historical concentration of efforts on raising capital and research and development. During fiscal 2007, the Company’s efforts have been primarily directed toward: (1) building a production prototype of the Company’s proprietary LED Screen product for demonstration and marketing purposes; (2) conducting sales and marketing operations of various large screen display products offered by the Company; (3) exploring potential new business opportunities and production capacity creation relating to the Company’s proprietary display technologies; (4) proprietary product and manufacturing process development; and (5) procuring additional capital for operations.As noted above, the Company also hired a Vice President of Manufacturing and Technical Operations to oversee research & development of products and manufacturing operations.The Company also hired a full time Controller during fiscal 2007 to manage increased workloads in accounting, finance, and SEC reporting.After the fiscal 2007 year end, the Company also engaged a Director of Planning and Procurement to develop and manage the Company’s manufacturing supply fulfillment program. During fiscal 2007, the Company’s product development and marketing activity primarily included building prototypes of its proprietary LED Screen, developing production capacity for its LED Screen display technologies and marketing product demonstrations for the LED Screen. The Company intends to continue to utilize a consultative approach toward creating and specifying the best video display solutions for its customers.The Company’s current sales and marketing plan calls for a concentrated sales effort in the latter part of fiscal 2008, on its newly developed proprietary LED Screen product.Management believes that there is a substantial market opportunity for the Company to sell both its proprietary Fiber Screen and LED Screen products in conjunction with support and service offerings for such products, as well as related non-proprietary products, to the out-of-home advertising and other visual display dependent markets. 4 The Company may not be successful in generating enough revenue from sales of its proprietary LED Screens and Fiber Screens to sustain the Company’s operating expenses or, in the absence of such revenue, in raising sufficient capital to fund operating losses.Even if the Company generates a substantial amount of new sales orders for Screens, it will still face challenges in developing, internally or through outside vendors, sufficient manufacturing capacity to fill those orders.If the Company is not successful in these endeavors, it may be forced to discontinue operations and liquidate its assets.In such an event, it is extremely unlikely that there would be any funds or property available for distribution to shareholders from such a liquidation. During fiscal 2006, the Company acted as consulting sales agent for the sale of some third party large screen LED display products to customers and realized modest consulting revenues from such sales.The Company subsequently suspended this type of sales efforts. Research and Development In fiscal 2006, the Company utilized certain of its proprietary manufacturing processes to build two large format prototypes measuring 4ft. x 6ft. of its fiber optic screen technology.In December of 2005, one of these Fiber Screen prototypes was shown to potential customers.The Company’s Fiber Screen product, FiberVision™, was designed to have the capability of running full motion video in direct sunlight environments. During fiscal 2006, the Company also continued its product development efforts for its LED Screen technology.The Company, in conjunction with an established fixed frame LED screen manufacturer, completed the Generation-1 prototype of its mesh LED Screen and demonstrated it to potential customers in the signage and advertising industries. During fiscal 2007 the Company turned its focus toward the continued development of its proprietary Fiber and LED Screens, primarily focusing on the LED Screen technology.A marketing demonstrator of the Company’s Generation-2 prototype LED Screen was completed by a contract manufacturer and then demonstrated by Company staff to a potential customer in December 2006.While the Company did make substantial design improvements with the Generation-2 LED Screen prototype, design and production deficiencies forced the Company to discontinue the Generation-2 design.The Company subsequently retained the services of the Project Engineering Firm, to assist the Company in its redesign of the LED Screen product as well as the development of the manufacturing processes and assembly technologies for commercial production of the product.As a result, the Company now has entirely new product designs for its LED Screens and is utilizing those new and improved designs to build a series of Generation-3 LED Screen prototypes. During fiscal 2007, the Company incurred approximately $861,000 in research and development efforts for the LED Screens, including the Generation-2 and Generation-3 prototype LED Screens.As a result of the redesign of the LED Screens, however, the Company recorded an impairment adjustment for a production mold and inventory components relating to the Generation-2 LED Screens that will not be used in the product, collectively totaling approximately $187,000.As a result, the Company incurred total research and development expenses of approximately $1,048,000 during fiscal 2007, including the asset impairments. 5 Marketing and Competition The Company’s Screen Business, comprised of its proprietary FiberVision™ Fiber Screen and its proprietary mesh LED Screen technologies together target five distinct out-of-home advertising market segments.These five out-of-home advertising market segments are: (1) the very large roadside video billboards, (2) retrofit video building wraps, (3) architecturally engineered video panels for new building projects, (4) mass transit hubs, and (5) street furniture.Management believes that these segments are currently under-served by competing technologies such as Bulb Matrix, Light Emitting Diode (LED), Plasma Panels and various projection technologies, and that the Company’s proprietary display technologies offer substantial advantages over existing technologies in these segments.While the Company is now concentrating its product development and marketing efforts on the newer LED Screen products, the increased visibility from these marketing and sales efforts may eventually provide ancillary benefits for the marketing of its Fiber Screen technologies. The Company acknowledges that its technologies are subject to competition from companies with substantially greater financial resources, human resources and production capabilities than the Company.Likely competitors are often part of large diversified corporate groups with a variety of other operations, which can provide both a means of distributing their products and stable sources of earnings and cash flows. Some of the companies which may compete with the Company include but are not limited, Barco N.V., Philips Electronics N.V., Daktronics, Inc. & Lighthouse Technologies, Ltd. Proprietary Rights The Company relies on a combination of patents, trademarks, copyrights, trade secrets, licensing and contract laws to protect its trade secrets and other proprietary information. The Company’s Fiber Screen and its LED Screen technologies are based on the Company’s proprietary technologies for fiber optic display, LED screen design, optical image projection, and manufacturing process methodologies, all of which were either developed or acquired by the Company. Since inception in 1983 the Company has been directly issued, acquired, and or licensed 11 patents issued by the United States Patent & Trademark Office (the “USPTO”) protecting the technologies it employs in its Fiber Screens.
